[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-12205                ELEVENTH CIRCUIT
                                                            December 16, 2008
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                  D. C. Docket No. 05-00175-CV-WLS-1

WILLIE FARMER, JR.,

                                                     Plaintiff-Appellant,

                                  versus

AIG LIFE INSURANCE COMPANY,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      _________________________

                            (December 16, 2008)




Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Willie Farmer, Jr. appeals the district court’s grant of summary judgment to

AIG Life Insurance Co. in his Employee Retirement Income Security Act of 1974

(ERISA) action seeking long-term disability benefits. 29 U.S.C. §§ 1001 et seq.

Farmer asserts (1) he was denied a full and fair review of the administrative

decision denying his claim; (2) the district court was precluded from affirming the

denial of benefits on the basis of the “365 day” rule; (3) this court, under de novo

review, should resolve his contention that he is “totally and permanently disabled”

as defined by the policy at issue; and (4) the district court erred in concluding his

claim for disability benefits was precluded by the “365 day” rule.

      After review of the record, and the parties’ briefs, we conclude Farmer’s

contentions on appeal are without merit. We find no error in the district court’s

grant of summary judgment to AIG. The judgment is, accordingly,

      AFFIRMED.




                                          2